 1                                                             THE HON. MARSHA J. PECHMAN

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   A.B., by and through her next friend CASSIE           No. 14-cv-01178-MJP
     CORDELL TRUEBLOOD, et al.,
 9
                          Plaintiffs,
10
     v.                                                   ORDER GRANTING STIPULATED
11                                                        MOTION TO DISTRIBUTE
     WASHINGTON STATE DEPARTMENT OF                       CONTEMPT FUNDS
12   SOCIAL AND HEALTH SERVICES, et al.,

13                        Defendants.

14

15          This matter comes before the Court upon the Parties’ Stipulated Motion to Distribute

16   Contempt Funds.

17          IT IS HEREBY ORDERED that the Clerk of this Court shall disburse $150,000.00 to the

18   Seattle Foundation for payment of their October 2, 2018 invoice number 15366.

19          IT IS FURTHER ORDERED that the Clerk of this Court is authorized and directed to

20   draw a check on the funds deposited in the registry of the Court in the principal amount of

21   $150,000.00 minus any statutory users fees, payable to the Seattle Foundation, by check which

22   will be mailed or delivered to same at 1601 5th Avenue, Suite 1900, Seattle, WA 98010.

23



     ORDER GRANTING STIPULATED MOTION TO
     DISTRIBUTE CONTEMPT FUNDS - 1
 1          Dated this __8th___ day of _November _, 2018.

 2



                                                     A
 3

 4
                                                     The Honorable Marsha J. Pechman
 5
                                                     United States Senior District Court Judge
 6

 7
     Presented by:
 8
     /s/ Amber Leaders                            /s/ Kimberly Mosolf
 9
     Nicholas A. Williamson, WSBA No. 44470       David R. Carlson, WSBA No. 35767
     Sarah J. Coats, WSBA No. 20333               Kimberly Mosolf, WSBA No. 49548
10
     Amber L. Leaders, WSBA No. 44421             Alexa Polaski, WSBA No. 52683
     Randy Head, WSBA No. 48039                   Disability Rights Washington
11
     Office of the Attorney General               315 Fifth Avenue South, Suite 850
     7141 Cleanwater Drive SW                     Seattle, WA 98104
12
     P.O. Box 40124                               (206) 324-1521
     Olympia, WA 98504-0124                       davidc@dr-wa.org
13
     (360) 586-6565                               kimberlym@dr-wa.org
     NicholasW1@atg.wa.gov                        alexap@dr-wa.org
14
     SarahC@atg.wa.gov
     AmberL1@atg.wa.gov                           /s/Christopher Carney
15
     RandyH@atg.wa.gov                            Christopher Carney, WSBA No. 30325
                                                  Sean Gillespie, WSBA No. 35365
16
                                                  Kenan Isitt, WSBA No. 35317
     Attorneys for Defendants                     Carney Gillespie Isitt PLLP
17
                                                  315 5th Avenue South, Suite 860
                                                  Seattle, Washington 98104
18
                                                  (206) 445-0212
                                                  Christopher.Carney@cgilaw.com
19

20
                                                  Attorneys for Plaintiffs
21

22

23



     ORDER GRANTING STIPULATED MOTION TO
     DISTRIBUTE CONTEMPT FUNDS - 2
